20-22393-rdd           Doc 188        Filed 05/05/20 Entered 05/05/20 16:24:43                      Main Document
                                                  Pg 1 of 47



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                    )
    In re:                                                          ) Chapter 11
                                                                    )
    INTERNAP TECHNOLOGY SOLUTIONS INC.,                             ) Case No. 20-22393 (RDD)
    et al.                                                          )
                                                                    ) Jointly Administered
                              Debtors.1                             )
                                                                    )

                    FINAL ORDER (I) AUTHORIZING THE DEBTORS
            (A) TO OBTAIN POSTPETITION FINANCING AND (B) TO UTILIZE
           CASH COLLATERAL, (II) GRANTING ADEQUATE PROTECTION TO
     PREPETITION SECURED PARTIES, (III) MODIFYING THE AUTOMATIC STAY,
     (IV) SCHEDULING A FINAL HEARING, AND (V) GRANTING RELATED RELIEF


              Upon the DIP Financing Motion2 of Internap Technologies Solutions Inc. and its affiliated

debtors, each as a debtor and debtor in possession (collectively with Internap Technologies

Solutions Inc., the “Debtors”) in the above-captioned cases (the “Chapter 11 Cases”) before the

United States Bankruptcy Court for the Southern District of New York (the “Court”), pursuant to

sections 105, 361, 362, 363, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), 364(e), 507, and 552 of

title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 4001, 6004, and 9014 of

the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rules 2002-1, 4001-2,




1
       The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
       number, as applicable, are: Internap Technology Solutions Inc. (8343); Internap Corporation (5721); Ubersmith,
       Inc. (7677); SingleHop, LLC (4340); Internap Connectivity LLC (7920); Hosting Intellect, LLC (8435); and
       DataGram, LLC (3170). The location of the Debtors’ service address for purposes of these Chapter 11 Cases is:
       50 Main Street, Suite 1000, White Plains, New York 10606.
2
       Unless otherwise specified, all capitalized terms used but not defined herein shall have the respective meanings
       given such terms in the Debtors’ Motion for Interim and Final Orders (I) Authorizing Debtors to (A) Obtain
       Postpetition Financing and (B) Use Cash Collateral; (II) Granting Liens and Superpriority Administrative
       Expense Claims; (III) Granting Adequate Protection to the Prepetition Secured Parties; (IV) Modifying the
       Automatic Stay; (V) Scheduling a Final Hearing; and (VI) Granting Related Relief dated March 17, 2020 (the
       “DIP Financing Motion”) or the DIP Credit Agreement (as defined below), as applicable.




44934.00001
20-22393-rdd        Doc 188        Filed 05/05/20 Entered 05/05/20 16:24:43                       Main Document
                                               Pg 2 of 47



9006-1, 9013-1, 9014-1, and 9014-2 of the local bankruptcy rules for the Southern District of New

York (the “Local Bankruptcy Rules”) seeking, among other things:

        (a)      authorization       for    Internap     Corporation,       in    its   capacity     as    borrower

(the “Borrower”), to obtain postpetition financing (the “New Money DIP Facility”), and for each

of the other Debtors to guarantee unconditionally (the “Guarantors”), on a joint and several basis,

the Borrower’s obligations in connection with the DIP Facility, consisting of a superpriority senior

secured term loan credit facility in the aggregate principal amount of up to $75 million (the “DIP

Loans”), comprised of (i) $70 million of new money (the “DIP New Money Loans”) and (ii) a roll

up (the “DIP Roll-Up Loans”) of the $5 million in outstanding New Incremental Loans (as defined

below), in accordance with the terms and conditions set forth in the DIP Credit Agreement (as

defined below) and all other terms and conditions of the DIP Facility Documents (as defined

below) upon entry of this order (the “Final Order”).

        (b)      authorization for the Debtors to enter into that certain Senior Secured Super-Priority

Debtor-in-Possession Credit Agreement among the Borrower, the Guarantors, certain of the

Prepetition Secured Lenders (as defined below) (the “DIP Lenders”), and Jefferies Finance LLC

(in such capacity, the “DIP Agent” and, together with the DIP Lenders, the “DIP Secured Parties”)

(as amended, restated or otherwise modified from time to time in accordance with the terms

thereof, the “DIP Credit Agreement;”3 and together with the Interim Order, this Final Order, and

all agreements, documents, and instruments delivered or executed in connection therewith

(including the fee letters executed in connection with the DIP Facility (including the DIP Agent


3
    Provided, that all references to the DIP Credit Agreement in this Final Order, including the Court’s final approval
    thereof, assume the deletion of any Events of Default thereunder based on a non-Debtor third party’s request to
    terminate the Debtors’ exclusive periods to file or solicit acceptances of a chapter 11 plan, the grant of such a
    request, or the filing or confirmation of a chapter 11 plan unless such plan or plans does not provide for the
    termination of the Commitments and indefeasible payment in full in cash of all Obligations under such Agreement
    on or before the effective date of such plan or plans.


                                                          2
20-22393-rdd      Doc 188      Filed 05/05/20 Entered 05/05/20 16:24:43              Main Document
                                           Pg 3 of 47



fee letter)), and other guarantee and security documentation, collectively, the “DIP Facility

Documents”), and to perform such other and further acts as may be required in connection with

the DIP Facility Documents;

       (c)     authorization for the Debtors to use the DIP Loans, the proceeds thereof, and the

Prepetition Collateral (as defined below), including Cash Collateral (as defined below), in

accordance with the DIP Budget (subject to permitted variance set forth in the DIP Credit

Agreement) in form and substance reasonably acceptable to the Required DIP Lenders, to provide

working capital for, and for other general corporate purposes of, the Debtors, including for

payment of any Adequate Protection Obligations (as defined below) and reasonable and

documented transaction costs, fees, and expenses incurred in connection with the restructuring to

be implemented through the Chapter 11 Cases.

       (d)     the granting of adequate protection to the Prepetition Secured Parties (as defined

below), under that certain Credit Agreement, dated as of April 6, 2017 (as amended and restated,

waived, supplemented, or otherwise modified from time to time, the “Prepetition Credit

Agreement” and, together with all related collateral and security documents, the “Prepetition

Credit Documents”), by and among Internap Corporation, as the borrower, the guarantors party

thereto, the lenders party thereto (the “Prepetition Secured Lenders”), Jefferies Finance LLC, as

administrative agent and collateral agent (in its capacity as administrative agent and collateral

agent, the “Prepetition Agent” and, together with the Prepetition Secured Lenders, the “Prepetition

Secured Parties”);

       (e)     the granting of valid, enforceable, binding, non-avoidable and fully perfected first

priority priming liens on and senior security interests in substantially all of the property, assets and

other interests in property and assets of the Debtors, whether such property is presently owned or




                                                   3
20-22393-rdd      Doc 188     Filed 05/05/20 Entered 05/05/20 16:24:43             Main Document
                                          Pg 4 of 47



after-acquired, and each Debtor’s “estate” as created by Bankruptcy Code section 541, of any kind

or nature whatsoever, real or personal, tangible, intangible, or mixed, now existing or hereafter

acquired or created, whether existing prior to or arising after the Petition Date (as defined below),

subject only to the (x) Carve-Out (as defined below), (y) Permitted Liens (as defined in the DIP

Credit Agreement) and (z) other valid and unavoidable liens perfected prior to the Petition Date

(or perfected after the Petition Date to the extent permitted by Bankruptcy Code section 546(b))

on the terms and conditions set forth herein and in the DIP Facility Documents;

       (f)     the granting of superpriority administrative expense claims against each of the

Debtors’ estates to the DIP Agent and the DIP Lenders with respect to the DIP Obligations (as

defined below) over any and all administrative expenses of any kind or nature subject and

subordinate only to the payment of the Carve-Out on the terms and conditions set forth herein and

in the DIP Facility Documents;

       (g)     the waiver of the Debtors’ and the estates’ right to surcharge against the Prepetition

Collateral pursuant to Bankruptcy Code section 506(c);

       (h)     authorization for the DIP Agent, the DIP Lenders and the Prepetition Secured

Parties to be entitled to all of the rights and benefits of Bankruptcy Code section 552(b), and for

the “equities of the case” exception under Bankruptcy Code section 552(b) to not apply to such

parties with respect to the proceeds, products, offspring, or profits of any of the Prepetition

Collateral or the DIP Collateral, as applicable;

       (i)     pursuant to Bankruptcy Rule 4001, that an interim hearing (the “Interim Hearing”)

on the DIP Financing Motion be held before this Court to consider entry of an interim order (the

“Interim Order”), among other things, (1) authorizing Debtors, on an interim basis, to borrow from

the DIP Lenders a principal amount of up to $70 million in DIP New Money Loans and to convert




                                                   4
20-22393-rdd     Doc 188      Filed 05/05/20 Entered 05/05/20 16:24:43            Main Document
                                          Pg 5 of 47



the DIP Roll-Up Loans; (2) authorizing the Guarantors to guaranty the DIP Obligations,

(3) authorizing the Debtors’ use of Prepetition Collateral (including Cash Collateral), (4) granting

the adequate protection described in the Interim Order, and (5) authorizing the Debtors to execute

and deliver the DIP Facility Documents to which they are a party and to perform their respective

obligations thereunder and such other and further acts as may be necessary or appropriate in

connection therewith;

       (j)     that this Court schedule a final hearing (the “Final Hearing”) to consider entry of

the Final Order authorizing, among other things, Debtors, on a final basis, to borrow from the DIP

Lenders under the DIP Facility Documents up to an aggregate principal amount not to exceed $70

million in New Money DIP Loans, and the continued use of Cash Collateral, as set forth in the

DIP Financing Motion and the DIP Facility Documents;

       (k)     notice of the DIP Financing Motion, the relief requested therein and the Final

Hearing having been served by the Debtors in accordance with the Order Implementing Certain

Notice and Case Management Procedures [D.I. 44] (the “Case Management Order”);

       (l)     the Final Hearing having been held by this Court on May 4, 2020; and

       (m)     upon the record at the interim hearing and the Final Hearing, and upon the Court’s

consideration of the DIP Financing Motion, the exhibits thereto; the Declaration of Michael T.

Sicoli in Support of Chapter 11 Petitions and First Day Motions (the “First Day Declaration”), the

Declaration of Adam B. Keil in Support of the DIP Financing Motion (the “Keil Declaration”),

and all of the proceedings herein; and after due deliberation and consideration and sufficient cause

appearing therefor,




                                                 5
20-22393-rdd       Doc 188        Filed 05/05/20 Entered 05/05/20 16:24:43                      Main Document
                                              Pg 6 of 47



BASED UPON THE RECORD ESTABLISHED AT THE FINAL HEARING, THE COURT
MAKES THE FOLLOWING FINDINGS OF FACT AND CONCLUSIONS OF LAW:4

       A.       Petition Date. On March 16, 2020 (the “Petition Date”), each of the Debtors filed

a voluntary petition for relief under chapter 11 of the Bankruptcy Code with this Court. The

Debtors are continuing to operate their businesses and manage their respective properties as

debtors in possession pursuant to sections 1107 and 1108 of the Bankruptcy Code.

       B.       Jurisdiction. This Court has core jurisdiction over the Chapter 11 Cases, the DIP

Financing Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157(a)-

(b) and 1334(b). Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This

is a core proceeding under 28 U.S.C. § 157(b) that this Court may decide by a final order consistent

with Article III of the United States Constitution. No trustee or examiner has been appointed for

any Debtor.

       C.       No Committee. As of the date hereof, the U.S. Trustee has not appointed any

statutory committee in the Chapter 11 Cases pursuant to section 1102 of the Bankruptcy Code

(a “Committee”).

       D.       Notice. Timely, adequate, and sufficient notice of the DIP Financing Motion and

the Final Hearing has been provided in accordance with the Bankruptcy Code, Bankruptcy Rules

4001(b) and (c), the Local Rules, and the Case Management Order, and no other or further notice

of the DIP Financing Motion with respect to the relief requested at the Final Hearing or the entry

of this Final Order shall be required.




4
       The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
       pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014.
       To the extent that any of the following findings of fact constitute findings of fact, they are adopted as such.



                                                         6
20-22393-rdd       Doc 188      Filed 05/05/20 Entered 05/05/20 16:24:43              Main Document
                                            Pg 7 of 47



       E.       Debtors’ Stipulations. Without prejudice to the rights of any other non-Debtor

party-in-interest with standing on behalf of the Debtors’ estates, but subject to the limitations

thereon contained in Paragraphs 20 and 21 of this Final Order, the Debtors represent, admit,

stipulate, and agree as follows:

                   (a)          Prepetition Obligations.     As of the Petition Date, the Debtors,

            without defense, counterclaim, or offset of any kind were jointly and severally indebted

            and liable to the Prepetition Secured Parties under the Prepetition Credit Documents in

            the aggregate amount of approximately $461.4 million in principal amount outstanding

            borrowings under the Prepetition Credit Agreement (the “Prepetition Obligations

            Amount”), of which $5 million was borrowed on March 13, 2020 pursuant to that certain

            Incremental and Eighth Amendment to the Prepetition Credit Agreement (the “New

            Incremental Loans”) plus any additional accrued and unpaid interest, premium, if any,

            and certain fees, costs, expenses, indemnification obligations, charges, and all other

            obligations of whatever nature owing, whether or not contingent, whenever arising,

            accrued, accruing, due, owing or chargeable under the Prepetition Credit Documents

            (collectively, including the Prepetition Obligations Amount, the “Prepetition

            Obligations”).

                   (b) Prepetition Liens and Prepetition Collateral. As more fully set forth in the

            Prepetition Credit Documents, prior to the Petition Date, the Debtors granted the

            Prepetition Agent, for the benefit of itself and the Prepetition Secured Lenders, first

            priority liens on and security interests (the “Prepetition Liens”) in certain of their assets

            and property, including, without limitation, a first priority security interest in and a

            continuing lien on the “Collateral” under and as defined in the Prepetition Credit




                                                    7
20-22393-rdd   Doc 188      Filed 05/05/20 Entered 05/05/20 16:24:43              Main Document
                                        Pg 8 of 47



        Documents (collectively, the “Prepetition Collateral”). The Prepetition Liens (i) are

        valid, binding, perfected, and enforceable first priority liens and security interests in the

        Prepetition Collateral, (ii) are not subject, pursuant to the Bankruptcy Code or other

        applicable law, to avoidance, recharacterization, recovery, subordination, attack, offset,

        counterclaim, defense, or “claim” (as defined in the Bankruptcy Code) of any kind,

        (iii) as of the Petition Date, are subject and/or subordinate only to valid, perfected, and

        unavoidable liens and security interests existing as of the Petition Date that are senior in

        priority to the Prepetition Liens as permitted by the terms of the Prepetition Credit

        Documents, and (iv) constitute the legal, valid and binding obligation of the Debtors,

        enforceable in accordance with the terms of the applicable Prepetition Credit

        Documents.

               (c) No Claims. The Debtors have no valid Claims, counterclaims, cross-claims,

        recoupments, causes of action, defenses or setoff rights against any of the Prepetition

        Secured Parties with respect to the Prepetition Loan Documents, whether arising at law

        or at equity, including, without limitation, any recharacterization, subordination

        (whether equitable or otherwise), avoidance or other claims arising under or pursuant to

        sections 105, 510, 541 or 542 through 553, inclusive, of the Bankruptcy Code or any

        theory of “lender liability” under applicable state law or otherwise.

               (d) Cash Collateral. Any and all of the Debtors’ cash, including the Debtors’

        cash and other amounts on deposit or maintained in any account or accounts by the

        Debtors, and any amounts generated by the collection of accounts receivable or other

        disposition of the Prepetition Collateral existing as of the Petition Date, and the proceeds




                                                8
20-22393-rdd      Doc 188     Filed 05/05/20 Entered 05/05/20 16:24:43              Main Document
                                          Pg 9 of 47



           of any of the foregoing is the Prepetition Secured Parties’ cash collateral within the

           meaning of Bankruptcy Code section 363(a) (the “Cash Collateral”).

                  (e) Bank Accounts.       The Debtors acknowledge and agree that as of the

           Petition Date, each of the Debtors has neither opened nor maintains any bank accounts

           other than the accounts listed in the exhibit attached to any order authorizing the Debtors

           to continue to use the Debtors’ existing cash management system (the “Cash

           Management Order”).

      F.        Findings Regarding the DIP Facility and Use of Cash Collateral.

                  (a) The Debtors have an immediate need to obtain the DIP Facility and to use

           the Cash Collateral (solely to the extent consistent with the DIP Budget (subject to

           permitted variances as set forth in this Final Order and the DIP Facility Documents)) to,

           among other things, (i) permit the orderly continuation of their businesses; (ii) pay

           certain Adequate Protection Obligations; and (iii) pay the costs of administration of their

           estates and satisfy other working capital and general corporate purposes of the Debtors.

           Specifically, the proceeds of the DIP New Money Loans will provide the Debtors with

           the ability to fund day-to-day operations and meet administrative obligations during the

           Chapter 11 Cases. The DIP Facility will also reassure the Debtors’ customers and

           employees that the Debtors will have access to additional liquidity to meet its

           commitments during these Chapter 11 Cases and that the Debtors’ businesses are likely

           to continue as a going concern post-emergence. The ability of the Debtors to obtain

           sufficient working capital and liquidity through the incurrence of the new indebtedness

           for borrowed money and other financial accommodations is vital to the preservation and

           maintenance of the Debtors’ going concern values and successful reorganization. The




                                                  9
20-22393-rdd   Doc 188     Filed 05/05/20 Entered 05/05/20 16:24:43             Main Document
                                       Pg 10 of 47



        Debtors will not have sufficient sources of working capital and financing to operate their

        businesses in the ordinary course of business throughout the Chapter 11 Cases without

        access to the DIP Facility and authorized use of Cash Collateral.

               (b) The Debtors are unable to obtain financing on more favorable terms from

        sources other than the DIP Lenders under the DIP Facility Documents and are unable to

        obtain adequate unsecured credit allowable under Bankruptcy Code section 503(b)(1)

        as an administrative expense. The Debtors also are unable to obtain secured credit

        allowable under Bankruptcy Code sections 364(c)(1), 364(c)(2), and 364(c)(3) for the

        purposes set forth in the DIP Facility Documents without the Debtors granting to the

        DIP Secured Parties, subject to the Carve-Out as provided for herein, the DIP Liens (as

        defined below) and the DIP Superpriority Claims (as defined below) under the terms

        and conditions set forth in this Final Order and the DIP Facility Documents.

               (c) The DIP Facility has been negotiated in good faith and at arm’s length

        among the Debtors and the DIP Secured Parties, and all of the Debtors’ obligations and

        indebtedness arising under, in respect of, or in connection with the DIP Facility and the

        DIP Facility Documents including, without limitation, all loans made to and guarantees

        issued by the Debtors pursuant to the DIP Facility Documents and all other obligations

        under the DIP Facility Documents (collectively, the “DIP Obligations”) shall be deemed

        to have been extended by the DIP Secured Parties in good faith as that term is used in

        Bankruptcy Code section 364(e) and in express reliance upon the protections offered by

        Bankruptcy Code section 364(e). The DIP Obligations, the DIP Liens, and the DIP

        Superpriority Claims shall be entitled to the full protection of Bankruptcy Code section

        364(e) in the event that this Final Order or any provision hereof is vacated, reversed, or




                                              10
20-22393-rdd   Doc 188      Filed 05/05/20 Entered 05/05/20 16:24:43              Main Document
                                        Pg 11 of 47



        modified on appeal or otherwise, and any liens or claims granted to, or payments made

        to the DIP Agent or the DIP Lenders hereunder arising prior to the effective date of any

        such vacatur, reversal, or modification of this Final Order shall be governed in all

        respects by the original provisions of this Final Order, including entitlement to all rights,

        remedies, privileges, and benefits granted herein.

               (d) Roll-Up of Loans. Upon entry of the Interim Order, without any further

        action by the Debtors or any other party, the New Incremental Loans were converted

        into DIP Obligations as DIP Roll-Up Loans. Such conversion (or “roll-up”) was and is

        authorized as compensation for, in consideration for, and solely on account of, the

        agreement of the Prepetition Lenders that are also DIP Lenders or affiliates thereof to

        fund the DIP New Money Loans and not as payments under, adequate protection for, or

        otherwise on account of, any Prepetition Obligations. The Prepetition Secured Parties

        would not otherwise consent to the use of their Cash Collateral or the subordination of

        their liens to the DIP Liens, and the DIP Lenders would not be willing to provide the

        DIP New Money Loans or extend credit to the Debtors thereunder without the inclusion

        of the DIP Roll-Up Loans in the DIP Obligations.

               (e) This Final Order shall take effect and be fully enforceable immediately upon

        execution hereof. Absent granting the relief sought by this Final Order, the Debtors’

        estates will be immediately and irreparably harmed.

               (f) Sections 506(c) and 552(b). In light of the Prepetition Secured Parties’

        agreement to subordinate their liens and superpriority claims to the DIP Obligations and

        Carve Out, and to permit the use of their Cash Collateral as set forth herein, the

        Prepetition Agent and the other Prepetition Secured Parties are entitled to the rights and




                                               11
20-22393-rdd       Doc 188     Filed 05/05/20 Entered 05/05/20 16:24:43             Main Document
                                           Pg 12 of 47



            benefits of section 552(b) of the Bankruptcy Code and (i) a waiver of any “equities of

            the case” claims under section 552(b) of the Bankruptcy Code and (ii) a waiver of the

            provisions of section 506(c) of the Bankruptcy Code.

                   (g) Consent by Prepetition Agents. The Prepetition Agent (at the direction of

            the required lenders as set forth in the Prepetition Credit Agreement), on behalf of and

            for the benefit of each of the Prepetition Secured Parties, has consented to, conditioned

            on the entry of this Final Order, the Debtors’ incurrence of the DIP Facility and proposed

            use of Cash Collateral on the terms and conditions set forth in this Final Order, and the

            terms of the adequate protection provided for in this Final Order, including that the

            Adequate Protection Liens and Adequate Protection Superpriority Claim are subject and

            subordinate to the Carve Out.

       G.       Good Cause Shown. Good cause has been shown for the entry of this Final Order,

and entry of this Final Order is in the best interests of the Debtors’ respective estates and creditors

as its implementation will, among other things, allow for the continued operation of the Debtors’

existing business and enhance the Debtors’ prospects for a successful reorganization. Absent

granting the relief sought by this Final Order, the Debtors’ estates will be immediately and

irreparably harmed.

       IT IS HEREBY ORDERED that:

       1.       DIP Financing Motion Approved. The DIP Financing Motion is GRANTED on an

final basis in accordance with the terms of this Final Order. Any objections to the DIP Financing

Motion with respect to the entry of this Final Order that have not been withdrawn, waived, or

settled, and all reservation of rights with respect to the entry of this Final Order pursuant to the




                                                  12
20-22393-rdd     Doc 188     Filed 05/05/20 Entered 05/05/20 16:24:43           Main Document
                                         Pg 13 of 47



DIP Financing Motion included in any objections or otherwise asserted, are hereby denied and

overruled.

       2.      Authorization of the DIP Facility and the DIP Facility Documents.

               (a)    The Debtors are hereby immediately authorized and empowered to enter

       into, and execute and deliver, the DIP Facility Documents, and such additional documents,

       instruments, certificates, and agreements as may be reasonably required or requested by

       the DIP Secured Parties to implement the terms or effectuate the purposes of this Final

       Order and the DIP Facility Documents. To the extent not entered into as of the date hereof,

       the Debtors shall negotiate the DIP Facility Documents in good faith and in all respects

       such DIP Facility Documents shall be consistent with the terms of the DIP Credit

       Agreement and otherwise reasonably acceptable to the DIP Agent and the Required DIP

       Lenders. Upon execution and delivery thereof, the DIP Facility Documents shall constitute

       valid and binding obligations of the Debtors enforceable in accordance with their terms.

       To the extent there exists any conflict among the terms and conditions of the DIP Financing

       Motion, the DIP Facility Documents, and this Final Order, the terms and conditions of this

       Final Order shall govern and control. To the extent there is a conflict between the terms

       and conditions of the DIP Financing Motion and the DIP Facility Documents, the terms

       and conditions of the DIP Facility Documents shall govern.

               (b)    Upon entry of this Final Order, the Borrower is hereby authorized to

       (i) borrow, and the Guarantors are hereby authorized to guaranty, borrowings up to an

       aggregate principal amount of $70 million in DIP Loans, subject to and in accordance with

       this Final Order and (ii) continue to be obligated under the DIP Roll-Up Loans and, without

       any further action by the Debtors or any other party, and as a condition to providing the




                                               13
20-22393-rdd     Doc 188    Filed 05/05/20 Entered 05/05/20 16:24:43           Main Document
                                        Pg 14 of 47



      DIP Loans, the DIP Roll-Up Loans were pursuant to the Interim Order and shall continue

      to be included in the DIP Obligations. Notwithstanding anything in this Final Order to the

      contrary and consistent with Local Rule 4001-2, the authorization herein and in the Interim

      Order to incur the DIP Roll-Up Loans is subject to any timely and successful Challenge

      (as defined below) to (x) that portion of the Prepetition Obligations underlying such DIP

      Roll-Up Loans or (y) the Prepetition Liens securing that portion of the Prepetition

      Obligations.

               (c)   In accordance with the terms of this Final Order and the DIP Facility

      Documents, proceeds of the DIP Loans shall be used solely for the purposes permitted

      under the DIP Facility Documents and this Final Order, and in accordance with the DIP

      Budget (as defined in the DIP Credit Agreement); subject to permitted variances as set

      forth in this Final Order and the DIP Facility Documents.

               (d)   In furtherance of the foregoing and without further approval of this Court,

      each Debtor is authorized, and the automatic stay imposed by Bankruptcy Code section

      362 is hereby lifted to the extent necessary, to perform all acts and to make, execute, and

      deliver all instruments and documents (including, without limitation, the DIP Credit

      Agreement, any security and pledge agreement, and any mortgage to the extent

      contemplated thereby, or the DIP Credit Agreement), and to pay all fees (including all

      amounts owed to the DIP Lenders and the DIP Agent under the DIP Facility Documents),

      that may be reasonably required or necessary for the Debtors’ performance of their

      obligations under the DIP Facility including, without limitation:




                                              14
20-22393-rdd         Doc 188   Filed 05/05/20 Entered 05/05/20 16:24:43             Main Document
                                           Pg 15 of 47



               (i)      the execution, delivery, and performance of the DIP Facility Documents,

                        including, without limitation, the DIP Credit Agreement, any security and

                        pledge agreement, and any mortgage to the extent contemplated thereby;

               (ii)     the execution, delivery, and performance of one or more amendments,

                        waivers, consents, or other modifications to and under the DIP Facility

                        Documents (in each case in accordance with the terms of the applicable DIP

                        Facility Documents and in such form as the Debtors, the DIP Agent, and

                        the Required DIP Lenders may agree), it being understood that no further

                        approval of the Court shall be required for amendments, waivers, consents,

                        or other modifications to and under the DIP Facility Documents or the DIP

                        Obligations that do not have the effect of shortening the maturity of the

                        extensions of credit thereunder or modifying the commitments or the rate

                        of interest payable thereunder;

               (iii)    the non-refundable payment to each of and/or on behalf of the DIP Secured

                        Parties, as applicable, of the fees referred to in the DIP Facility Documents,

                        including (x) all fees and other amounts owed to the DIP Agent and the DIP

                        Lenders and (y) all reasonable costs and expenses as may be due from time

                        to time, including, without limitation, the reasonable and documented fees

                        and expenses of counsel and other professionals retained as provided for in

                        the DIP Facility Documents and this Final Order (including, for the

                        avoidance of doubt, (a) Gibson, Dunn & Crutcher (as counsel) and

                        Rothschild & Co. (as financial advisor) to the DIP Lenders and the

                        Prepetition Secured Parties; and (b) Jones Day (as counsel) to the DIP Agent




                                                 15
20-22393-rdd     Doc 188     Filed 05/05/20 Entered 05/05/20 16:24:43             Main Document
                                         Pg 16 of 47



                      and the Prepetition Agent, which such fees and expenses shall not be subject

                      to the approval of the Court, nor shall any recipient of any such payment be

                      required to file with respect thereto any interim or final fee application with

                      the Court, provided that any fees and expenses of a professional shall be

                      subject to the provisions of paragraph 20 of this Final Order; and

               (iv)   the performance of all other acts required under or in connection with the

                      DIP Facility Documents.

               (e)    Upon execution and delivery of the DIP Facility Documents, such DIP

      Facility Documents, the DIP Obligations, and the DIP Liens shall constitute valid, binding,

      and non-avoidable obligations of the Debtors enforceable against each Debtor party thereto

      in accordance with their respective terms and the terms of this Final Order for all purposes

      during the Chapter 11 Cases, any subsequently converted Chapter 11 Case of any Debtor

      to a case under chapter 7 of the Bankruptcy Code or after the dismissal of any Chapter 11

      Case. Subject to the last sentence of paragraph 2.b. hereof, no obligation, payment, transfer

      or grant of security under the DIP Credit Agreement, the other DIP Facility Documents or

      this Final Order shall be stayed, restrained, voidable, avoidable, or recoverable under the

      Bankruptcy Code or under any applicable law (including without limitation, under

      Bankruptcy Code sections 502(d), 548, or 549 or under any applicable state Uniform

      Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act, or similar statute or

      common law), or subject to any defense, reduction, setoff, recoupment, or counterclaim.

      Subject to the last sentence of paragraph 2.b. hereof and, with respect to the Prepetition

      Secured Parties, paragraph 22 hereof, all payments or proceeds remitted (a) to or on behalf

      of the DIP Agent on behalf of any DIP Secured Parties or (b) to or on behalf of the




                                                16
20-22393-rdd      Doc 188     Filed 05/05/20 Entered 05/05/20 16:24:43              Main Document
                                          Pg 17 of 47



       Prepetition Secured Parties, in each case pursuant to the DIP Facility Documents, the

       provisions of this Final Order or any subsequent order of this Court, shall be received free

       and clear of any claim, charge, assessment, or other liability, including, without limitation,

       any such claim or charge arising out of or based on, directly or indirectly, section 506(c)

       or the “equities of the case” exception of section 552(b) of the Bankruptcy Code.

               (f)     The Guarantors hereby are authorized and directed to jointly, severally, and

       unconditionally guarantee, and upon entry of this Final Order shall be deemed to have

       guaranteed in full all of the DIP Obligations of the Borrower.

       3.      Reporting Requirements/Access to Records. The Debtors shall provide the advisors

to the Prepetition Secured Parties with all reporting and other information required to be provided

to the DIP Agent under the DIP Facility Documents. In addition to, and without limiting, whatever

rights to access the DIP Secured Parties have under the DIP Facility Documents, upon reasonable

notice, at reasonable times during normal business hours, the Debtors shall permit representatives,

agents, and employees of the DIP Secured Parties to: (i) have access to and inspect the Debtors’

assets; (ii) examine the Debtors’ books and records; and (iii) discuss the Debtors’ affairs, finances,

and condition with the Debtors’ officers and financial advisors.

       4.      DIP Superpriority Claims. Pursuant to Bankruptcy Code section 364(c)(1), all of

the DIP Obligations shall constitute allowed superpriority administrative expense claims against

each of the Debtors’ estates (the “DIP Superpriority Claims”) (without the need to file any proof

of claim) with priority over any and all administrative expenses, adequate protection claims,

diminution claims, and all other claims against the Debtors, now existing or hereafter arising, of

any kind whatsoever, including, without limitation, all administrative expenses of the kind

specified in Bankruptcy Code sections 503(b) and 507(b), and over any and all administrative




                                                 17
20-22393-rdd     Doc 188      Filed 05/05/20 Entered 05/05/20 16:24:43             Main Document
                                          Pg 18 of 47



expenses or other claims arising under Bankruptcy Code sections 105, 326, 327, 328, 330, 331,

361, 362, 363, 364, 365, 503(b), 506(c), 507(a), 507(b), 726, 1113, or 1114 or otherwise, whether

or not such expenses or claims may become secured by a judgment lien or other non-consensual

lien, levy or attachment, which allowed claims shall for the purposes of Bankruptcy Code

section 1129(a)(9)(A) be considered administrative expenses allowed under Bankruptcy Code

section 503(b) and which shall be payable from and have recourse to all prepetition and

postpetition property of the Debtors and all proceeds thereof, including, without limitation, any

proceeds or property recovered in connection with the pursuit of claims or causes of action arising

under chapter 5 of the Bankruptcy Code, if any (the “Avoidance Actions”), subject only to the

payment of the Carve-Out to the extent specifically provided for herein. Except as set forth in this

Final Order, no other superpriority claims shall be granted or allowed in these Chapter 11 Cases.

       5.      DIP Liens. As security for the DIP Obligations, effective and perfected upon the

date of this Final Order, and without the necessity of the execution, recordation of filings by the

Debtors of mortgages, security agreements, control agreements, pledge agreements, financing

statements or other similar documents, or the possession or control by the DIP Agent or any DIP

Lender of, or over, any DIP Collateral (as defined below), the following security interests and liens

are hereby granted by the Debtors to the DIP Agent, for the benefit of the DIP Secured Parties (all

property identified in clause (a) and (b) below being collectively referred to as the “DIP

Collateral”), subject to (x) the Permitted Liens (as defined in the DIP Credit Agreement),

(y) payment of the Carve-Out (all such liens and security interests granted to the DIP Agent, for

the benefit of the DIP Lenders, pursuant to this Final Order and the DIP Facility Documents, the

“DIP Liens”), and (z) the last sentence of paragraph 2.b. hereof:




                                                 18
20-22393-rdd     Doc 188    Filed 05/05/20 Entered 05/05/20 16:24:43              Main Document
                                        Pg 19 of 47



               (a)   First Priority Lien On Any Unencumbered Property.                 Pursuant to

      Bankruptcy Code section 364(c)(2), a valid, binding, continuing, enforceable, fully-

      perfected, non-avoidable, automatically, and properly perfected first priority senior

      security interest in and lien upon all property of the Debtors, whether existing on the

      Petition Date or thereafter acquired, that, on or as of the Petition Date is not subject to

      valid, perfected, and non-avoidable liens (or perfected after the Petition Date to the extent

      permitted by Bankruptcy Code section 546(b)), including, without limitation, a 100%

      equity pledge of any first-tier foreign subsidiaries; unencumbered cash of the Debtors

      (whether maintained with the DIP Agent or otherwise) and any investment of such cash,

      accounts, inventory, goods, contract rights, instruments, documents, chattel paper, patents,

      trademarks, copyrights, and licenses therefor, accounts receivable, receivables and

      receivables records, general intangibles, payment intangibles, tax or other refunds,

      insurance proceeds, letters of credit, contracts, owned real estate, real property leaseholds,

      fixtures, deposit accounts, commercial tort claims, securities accounts, instruments,

      investment property, letter-of-credit rights, supporting obligations, machinery and

      equipment, real property, leases (and proceeds from the disposition thereof), all of the

      issued and outstanding capital stock of each Debtor, other equity or ownership interests

      (including equity interests in subsidiaries of each Debtor), money, investment property,

      intercompany claims, claims arising on account of transfers of value from a Debtor to

      (x) another Debtor and (y) a non-Debtor affiliate incurred on or following the Petition Date,

      causes of action, including causes of action arising under Bankruptcy Code section 549

      (but excluding all other Avoidance Actions), all products and proceeds of the foregoing

      and all proceeds and property recovered in respect of Avoidance Actions; provided, for the




                                               19
20-22393-rdd     Doc 188       Filed 05/05/20 Entered 05/05/20 16:24:43               Main Document
                                           Pg 20 of 47



       avoidance of doubt and notwithstanding anything to the contrary contained herein, with

       respect to non-residential leases of real property, unless the applicable lease expressly

       permits the granting of liens on such lease, the liens granted pursuant to this Final Order

       shall attach solely to the Debtors’ interests in the proceeds of such lease and not to the

       subject lease itself.

               (b)     Liens Priming the Prepetition Liens. Pursuant to Bankruptcy Code section

       364(d)(1), a valid, binding, continuing, enforceable, fully-perfected first priority senior

       priming security interest in and lien upon all property of the Debtors that was subject to the

       Prepetition Liens including, without limitation, the Prepetition Collateral and Cash

       Collateral; provided that such liens shall be immediately junior to any valid, perfected, and

       unavoidable liens, if any, existing as of the Petition Date that are senior in priority to the

       Prepetition Liens of the Prepetition Secured Parties as permitted by the terms of the

       Prepetition Credit Documents; provided, further, for the avoidance of doubt and

       notwithstanding anything to the contrary contained herein, with respect to non-residential

       leases of real property, unless the applicable lease expressly permits the granting of liens

       on such lease, the liens granted pursuant to this Final Order shall attach solely to Debtors’

       interests in the proceeds of such lease and not to the subject lease itself.

       6.      Adequate Protection for the Prepetition Secured Parties. Subject only to the Carve-

Out and the terms of this Final Order, pursuant to Bankruptcy Code sections 361, 363(e), and 364,

and in consideration of the stipulations and consents set forth herein, as adequate protection of

their interests in the Prepetition Collateral (including Cash Collateral), for and equal in amount to

the aggregate postpetition diminution in value of such interests (each such diminution, a

“Diminution in Value”), resulting from, among other things, the imposition of the priming DIP




                                                 20
20-22393-rdd      Doc 188     Filed 05/05/20 Entered 05/05/20 16:24:43               Main Document
                                          Pg 21 of 47



Liens on the Prepetition Collateral, the Carve-Out, the Debtors’ use of the Prepetition Collateral

(including Cash Collateral), and the imposition of the automatic stay, the Prepetition Agent, for

the benefit of itself and the other Prepetition Secured Parties, is hereby granted the following

(collectively, the “Adequate Protection Obligations”):

                (a)    Adequate Protection Liens. As security for and solely to the extent of any

       Diminution in Value, additional and replacement valid, binding, enforceable non-

       avoidable, and effective and automatically perfected postpetition security interests in and

       liens as of the date of this Final Order (the “Adequate Protection Liens”), without the

       necessity of the execution by the Debtors (or recordation or other filing) of security

       agreements, control agreements, pledge agreements, financing statements, mortgages, or

       other similar documents, on all DIP Collateral and if authorized in the Final Order, all

       proceeds or property recovered from Avoidance Actions. Subject to the terms of this Final

       Order,    the   Adequate    Protection    Liens    shall   be   subordinate    only   to   the

       (A) Carve-Out, (B) the DIP Liens, and (C) other valid, perfected and unavoidable liens, if

       any, existing as of the Petition Date that are senior in priority to the Prepetition Liens of

       the Prepetition Secured Parties as permitted by the terms of the Prepetition Credit

       Documents. The Adequate Protection Liens shall otherwise be senior to all other security

       interests in, liens on, or claims against any of the DIP Collateral (including, for the

       avoidance of doubt, any lien or security interest that is avoided and preserved for the benefit

       of the Debtors and their estates under Bankruptcy Code section 551).

                (b)    Adequate Protection Superpriority Claims. As further adequate protection,

       and to the extent provided by Bankruptcy Code sections 503(b) and 507(b), allowed

       administrative expense claims in each of the Chapter 11 Cases ahead of and senior to any




                                                 21
20-22393-rdd     Doc 188    Filed 05/05/20 Entered 05/05/20 16:24:43            Main Document
                                        Pg 22 of 47



      and all other administrative expense claims in such Chapter 11 Cases to the extent of any

      postpetition Diminution in Value (the “Adequate Protection Superpriority Claims”), but

      junior to the Carve-Out and the DIP Superpriority Claims. Subject to the Carve-Out and

      the DIP Superpriority Claims in all respects, the Adequate Protection Superpriority Claims

      will not be junior to any claims and shall have priority over all administrative expense

      claims against each of the Debtors, now existing or hereafter arising, of any kind or nature

      whatsoever, including, without limitation, administrative expense claims of the kinds

      specified in or ordered pursuant to Bankruptcy Code sections 105, 326, 328, 330, 331, 365,

      503(a), 503(b), 506(c), 507(a), 507(b), 546(d), 726, 1113 and 1114. The Prepetition

      Secured Parties shall not receive or retain any payments, property or other amounts in

      respect of the Adequate Protection Superpriority Claims under Bankruptcy Code section

      507(b) granted hereunder unless and until the DIP Obligations have been indefeasibly paid

      in full, in cash, or satisfied in a manner otherwise agreed to by the Required DIP Lenders,

      in each case as provided in the DIP Facility Documents.

               (c)   Fees and Expenses.      As further adequate protection, the Debtors are

      authorized and directed to pay, in accordance with the terms of paragraph 20 of this Final

      Order, all reasonable and documented fees and expenses (the “Adequate Protection Fees”),

      whether incurred before or after the Petition Date, including all reasonable and documented

      fees and expenses of counsel and other professionals retained as provided for in the DIP

      Facility Documents and this Final Order, including, for the avoidance of doubt, of

      (a) counsel (Gibson, Dunn & Crutcher) and financial advisor (Rothschild & Co.) for the

      DIP Lenders and the Prepetition Secured Parties and (b) counsel (Jones Day) for the DIP

      Agent and Prepetition Agent. None of the Adequate Protection Fees shall be subject to




                                              22
20-22393-rdd     Doc 188    Filed 05/05/20 Entered 05/05/20 16:24:43              Main Document
                                        Pg 23 of 47



      separate approval by this Court or the U.S. Trustee Guidelines and no recipient of any such

      payment shall be required to file any interim or final fee application with respect thereto or

      otherwise seek the Court’s approval of any such payments.

      7.       Carve-Out.

               (a)   Priority of Carve-Out. Subject to the terms and conditions contained in this

      Paragraph 7, each of the DIP Liens, DIP Superpriority Claims, Prepetition Liens, Adequate

      Protection Liens, and Adequate Protection Superpriority Claims shall be subject and

      subordinate to payment of the Carve-Out (as defined below). The Carve-Out shall have

      such priority over all assets of the Debtors, including any DIP Collateral, Prepetition

      Collateral, and any funds in the escrow account into which the DIP New Money Loans are

      funded.

               (b)   Definition of Carve-Out. As used in the Final Order, “Carve-Out” shall

      mean the sum of: (i) all fees required to be paid to the Clerk of the Court and to the Office

      of the U.S. Trustee under 28 U.S.C. § 1930(a) plus interest at the statutory rate pursuant to

      31 U.S.C. § 3717 without regard to the notice set forth in (iii) (below); (ii) all reasonable

      fees and expenses up to $100,000 incurred by a trustee under Bankruptcy Code

      section 726(b) without regard to the notice set forth in (iii) (below); (iii) to the extent

      allowed at any time, whether by interim order, procedural order, or otherwise, all unpaid

      fees and expenses (the “Allowed Professional Fees”) incurred by persons or firms retained

      by the Debtors pursuant to section 327, 328, or 363 of the Bankruptcy Code (the “Debtor

      Professionals”) and any official committee appointed in these Chapter 11 Cases

      (the “Committee”), pursuant to section 328 or 1103 of the Bankruptcy Code (the

      “Committee Professionals” and, together with the Debtor Professionals, the “Professional




                                               23
20-22393-rdd    Doc 188     Filed 05/05/20 Entered 05/05/20 16:24:43            Main Document
                                        Pg 24 of 47



      Persons”) at any time before or on the first business day following delivery by the DIP

      Agent (at the direction of the Required DIP Lenders) of a Carve-Out Trigger Notice (as

      defined below), whether allowed by the Bankruptcy Court prior to or after delivery of a

      Carve-Out Trigger Notice (as defined below) (such amounts in this provision (iii), the “Pre-

      Trigger Notice Professional Fees”); and (iv) after the date of delivery of the Carve-Out

      Trigger Notice (as defined below) (the “Trigger Date”), Allowed Professional Fees of

      Professional Persons in an aggregate amount not to exceed $3,000,000 incurred after the

      first business day following delivery by the DIP Agent (at the direction of the Required

      DIP Lenders) of the Carve-Out Trigger Notice, to the extent allowed at any time, whether

      by interim order, procedural order, or otherwise (the amounts set forth in this clause (iv)

      being the “Post-Carve Out Trigger Notice Cap”). Any transaction or success fee shall not

      be included in the Carve-Out, unless otherwise earned by such Professional Person prior

      to the Trigger Date or earned pursuant to the applicable Professional Person’s engagement

      letter notwithstanding the Trigger Date. For purposes of the foregoing, “Carve-Out Trigger

      Notice” shall mean a written notice delivered by the DIP Agent (at the direction of the

      Required DIP Lenders) by email (or other electronic means) to the Debtors and their lead

      restructuring counsel, counsel to the DIP Lenders and the Prepetition Secured Parties, the

      U.S. Trustee, and lead counsel to any Committee appointed in these Chapter 11 Cases,

      which notice may be delivered (at the direction of the Required DIP Lenders) following

      the occurrence and during the continuation of an Event of Default under the DIP Facility

      and acceleration of the DIP Obligations (including events of default resulting from defaults

      under the Interim Order or Final Order, as applicable), stating that the Post-Carve Out

      Trigger Notice Cap is invoked.




                                              24
20-22393-rdd     Doc 188     Filed 05/05/20 Entered 05/05/20 16:24:43            Main Document
                                         Pg 25 of 47



               (c)    No Direct Obligation to Pay Allowed Professional Fees. None of the

       DIP Agent, DIP Lenders, or the Prepetition Agent or Prepetition Secured Lenders shall be

       responsible for the payment or reimbursement of any fees or disbursements of any

       Professional Person incurred in connection with the Chapter 11 Cases or any successor

       cases under any chapter of the Bankruptcy Code. Nothing in the DIP Orders or otherwise

       shall be construed to obligate the DIP Secured Parties, or the Prepetition Agent or

       Prepetition Secured Lenders, in any way, to pay compensation to, or to reimburse expenses

       of, any Professional Person or to guarantee that the Debtors have sufficient funds to pay

       such compensation or reimbursement.

               (d)    Payment of Carve-Out On or After Delivery of a Carve-Out Trigger Notice.

       Any payment or reimbursement made on or after the occurrence of the delivery by the DIP

       Agent (at the direction of the Required DIP Lenders) of a Carve-Out Trigger Notice in

       respect of any Allowed Professional Fees shall permanently reduce the Carve-Out on a

       dollar-for-dollar basis. Any funding of the Carve-Out shall be added to, and made a part

       of, the DIP Obligations secured by the DIP Collateral and shall be otherwise entitled to the

       protections granted under the DIP Orders, the DIP Facility Documents, the Bankruptcy

       Code, and applicable law.

       8.      Limitation on Charging Expenses Against Collateral.              No expenses of

administration of the Chapter 11 Cases or any future proceeding that may result therefrom,

including liquidation in bankruptcy or other proceedings under the Bankruptcy Code, shall be

charged against or recovered from the Prepetition Collateral or the DIP Collateral (except to the

extent of the Carve-Out), the DIP Agent, the DIP Lenders, the Prepetition Agent or the Prepetition

Secured Parties pursuant to Bankruptcy Code sections 105(a) or 506(c) or any similar principle of




                                               25
20-22393-rdd      Doc 188      Filed 05/05/20 Entered 05/05/20 16:24:43              Main Document
                                           Pg 26 of 47



law or equity, without the prior written consent of the DIP Agent, the DIP Lenders, the Prepetition

Agent and the Prepetition Secured Parties, as applicable, and no such consent shall be implied

from any other action, inaction, or acquiescence by the DIP Agent, the DIP Lenders, the Prepetition

Agent, or the Prepetition Secured Lenders.

       9.      No Marshaling/Application of Proceeds. The DIP Agent and the Prepetition Agent

shall be entitled to apply the payments or proceeds of the DIP Collateral and the Prepetition

Collateral in accordance with the provisions of the DIP Facility Documents and the Prepetition

Credit Documents, as applicable, and, subject to the Carve-Out, in no event shall the DIP Agent,

the DIP Lenders, or any of the Prepetition Secured Parties be subject to the equitable doctrine of

“marshaling” or any other similar doctrine with respect to any of the DIP Collateral or Prepetition

Collateral.

       10.     Equities of the Case. The DIP Agent, the DIP Lenders, and the Prepetition Secured

Parties shall be entitled to all of the rights and benefits of Bankruptcy Code section 552(b), and

the “equities of the case” exception under Bankruptcy Code section 552(b) shall not apply to such

parties with respect to the proceeds, products, offspring or profits of any of the Prepetition

Collateral or the DIP Collateral, as applicable.

       11.     Use of Cash Collateral. The Debtors are hereby authorized to use all Cash

Collateral of the Prepetition Secured Parties, but solely for the purposes set forth in this Final Order

and in accordance with the DIP Budget (subject to permitted variances as set forth in this Final

Order and the DIP Facility Documents) including, without limitation, to make payments on

account of the Adequate Protection Obligations provided for in this Final Order, from the date of

this Final Order through and including the date of termination of the DIP Credit Agreement.




                                                   26
20-22393-rdd      Doc 188     Filed 05/05/20 Entered 05/05/20 16:24:43              Main Document
                                          Pg 27 of 47



Except on the terms and conditions of this Final Order, the Debtors shall be enjoined and prohibited

from at any time using the Cash Collateral.

       12.     Section 507(b) Reservation. Subject to the Carve-Out and the Adequate Protection

Superpriority Claim, nothing herein shall impair or modify the application of Bankruptcy Code

section 507(b) in the event that the adequate protection provided to the Prepetition Secured Parties

is insufficient to compensate for any Diminution in Value of their interests in the Prepetition

Collateral during the Chapter 11 Cases. Nothing contained herein shall be deemed a finding by

the Court, or an acknowledgment by any of the Prepetition Secured Parties that the adequate

protection granted herein does in fact adequately protect any of the Prepetition Secured Parties

against any Diminution in Value of their respective interests in the Prepetition Collateral (including

the Cash Collateral).

       13.     Insurance. At all times the Debtors shall maintain casualty and loss insurance

coverage for the Prepetition Collateral and the DIP Collateral on substantially the same basis as

maintained prior to the Petition Date.

       14.     Reservation of Rights of the DIP Agent, DIP Lenders, and Prepetition Secured

Parties. Subject to the Carve-Out, notwithstanding any other provision in this Final Order or the

DIP Facility Documents to the contrary, the entry of this Final Order is without prejudice to, and

does not constitute a waiver of, expressly or implicitly, or otherwise impair: (a) any of the rights

of any of the Prepetition Secured Parties to seek any other or supplemental relief in respect of the

Debtors including the right to seek additional adequate protection at and following the Final

Hearing; provided that any such further or different adequate protection shall at all times be

subordinate and junior to the claims and liens of the DIP Secured Parties granted under this Final

Order and the DIP Facility Documents; (b) any of the rights of the DIP Secured Parties or the




                                                 27
20-22393-rdd      Doc 188      Filed 05/05/20 Entered 05/05/20 16:24:43             Main Document
                                           Pg 28 of 47



Prepetition Secured Parties under the Bankruptcy Code or under non-bankruptcy law, including,

without limitation, the right of any of the DIP Secured Parties or the Prepetition Secured Parties to

(i) request modification of the automatic stay of Bankruptcy Code section 362, (ii) request

dismissal of any of the Chapter 11 Cases, conversion of any of the Chapter 11 Cases to cases under

chapter 7, or appointment of a chapter 11 trustee or examiner with expanded powers in any of the

Chapter 11 Cases, (iii) seek to propose, subject to the provisions of Bankruptcy Code section 1121,

a chapter 11 plan or plans; or (c) any other rights, claims, or privileges (whether legal, equitable,

or otherwise) of any of the DIP Secured Parties or the Prepetition Secured Parties. The delay in

or failure of the DIP Secured Parties and/or the Prepetition Secured Parties to seek relief or

otherwise exercise their rights and remedies shall not constitute a waiver of any of the DIP Secured

Parties’ or the Prepetition Secured Parties’ rights and remedies.

       15.     Debtors’ Reservation of Rights. The entry of this Final Order and the grant of

adequate protection to the Prepetition Secured Parties pursuant to the terms hereof shall be without

prejudice to the rights of the Debtors to, following the occurrence of an Event of Default, seek

authority to use the Prepetition Collateral, including Cash Collateral, without the consent of the

Prepetition Secured Parties, and the Prepetition Secured Parties reserve all of their respective rights

with respect to contesting any such motion or request by the Debtors or any other person; provided

that the fees and expenses incurred by the Debtors in connection with seeking such authority shall,

only to the extent the Carve-Out Trigger Notice has been delivered to the Debtors as set forth in

Paragraph 11 herein, reduce the amount of the Post-Carve Out Trigger Notice Cap

       16.     Remedies Upon the Termination Date. The Debtors shall immediately provide

notice to counsel to the DIP Agent, counsel to the DIP Lenders and the Prepetition Secured Parties,

and counsel to any Committee appointed in these Chapter 11 Cases, of the occurrence of any Event




                                                  28
20-22393-rdd     Doc 188      Filed 05/05/20 Entered 05/05/20 16:24:43            Main Document
                                          Pg 29 of 47



of Default. Upon the occurrence of an Event of Default following the giving of not less than three

(3) business days’ advance written notice (the “Enforcement Notice,” and such period, the “Notice

Period”), which may be by email, to counsel to the Debtors, the Prepetition Secured Parties, and

counsel to any Committee appointed in these Chapter 11 Cases, subject to the Carve-Out, the

Debtors’ ability to use Cash Collateral hereunder shall terminate, the DIP Obligations shall become

due and payable, and the DIP Agent (at the direction of the Required DIP Lenders) and the DIP

Lenders (to the extent provided for in the DIP Facility Documents) may exercise any rights and

remedies against the DIP Collateral available to them under this Final Order, the DIP Facility

Documents, and applicable non-bankruptcy law, including, without limitation, terminating all

commitments to extend credit under the DIP Facility. The only permissible basis for the Debtors,

any Committee appointed in these Chapter 11 Cases, or any other party to contest, challenge, or

object to an Enforcement Notice shall be solely with respect to the validity of the Event of Default

giving rise to such Enforcement Notice (i.e., whether such Event of Default validly occurred and

has not been cured or waived in accordance with this Final Order). The automatic stay pursuant

to Bankruptcy Code section 362 shall be automatically terminated with respect to the DIP Agent

at the end of the Notice Period, without further notice or order of the Court, unless the DIP Agent

(at the direction of the Required DIP Lenders) elects otherwise in a written notice, which may be

by email, to the Debtors, the Prepetition Secured Parties, counsel to any Committee appointed in

these Chapter 11 Cases, and the DIP Agent (at the direction of the Required DIP Lenders) shall,

subject to the Carve-Out, be permitted to exercise all rights and remedies set forth herein and in

the DIP Facility Documents, as applicable, and as otherwise available at law against the DIP

Collateral, without any further order of or application or motion to the Court, and without

restriction or restraint by any stay under Bankruptcy Code sections 362 or 105, or otherwise,




                                                29
20-22393-rdd        Doc 188     Filed 05/05/20 Entered 05/05/20 16:24:43            Main Document
                                            Pg 30 of 47



against the enforcement of the liens and security interests in the DIP Collateral, or any other rights

and remedies granted to the DIP Agent or the DIP Lenders with respect thereto pursuant to the

DIP Facility Documents or this Final Order.

       17.        No Waiver for Failure to Seek Relief. The failure or delay of the DIP Agent or the

Required DIP Lenders to exercise rights and remedies under this Final Order, the DIP Facility

Documents, or applicable law, as the case may be, shall not constitute a waiver of their respective

rights hereunder, thereunder, or otherwise.

       18.        Perfection of the DIP Liens and Adequate Protection Liens.

                  (a)    The DIP Agent and the Prepetition Agent are hereby authorized, but not

       required, to file or record financing statements, intellectual property filings, mortgages,

       depository account control agreements, notices of lien or similar instruments in any

       jurisdiction in order to validate and perfect the liens and security interests granted

       hereunder. Whether or not the DIP Agent or the Prepetition Agent shall (at the direction

       of the applicable required lenders) choose to file such financing statements, intellectual

       property filings, mortgages, notices of lien or similar instruments, such liens and security

       interests shall be deemed valid, perfected, allowed, enforceable, non-avoidable and not

       subject to challenge, dispute or subordination as of the date of entry of this Final Order. If

       the DIP Agent or the Prepetition Agent (at the direction of the applicable required lenders)

       determines to file or execute any financing statements, agreements, notice of liens or

       similar instruments, the Debtors shall cooperate and assist in any such execution and/or

       filings as reasonably requested by the DIP Agent or the Prepetition Agent (at the direction

       of the applicable required lenders), and the automatic stay shall be modified to allow such

       filings.




                                                  30
20-22393-rdd     Doc 188     Filed 05/05/20 Entered 05/05/20 16:24:43             Main Document
                                         Pg 31 of 47



               (b)    A certified copy of this Final Order may, at the direction of the applicable

      required lenders, be filed with or recorded in filing or recording offices by the DIP Agent

      or the Prepetition Agent in addition to or in lieu of such financing statements, mortgages,

      notices of lien or similar instruments, and all filing offices are hereby authorized to accept

      such certified copy of this Final Order for filing and recording; provided, however, that

      notwithstanding the date of any such filing, the date of such perfection shall be the date of

      this Final Order.

               (c)    Any provision of any lease or other license, contract or other agreement that

      requires (i) the consent or approval of one or more landlords or other parties or (ii) the

      payment of any fees or obligations to any governmental entity, in order for any Debtor to

      pledge, grant, sell, assign, or otherwise transfer any such leasehold interest, or the proceeds

      thereof, or other collateral related thereto, is hereby deemed to be inconsistent with the

      applicable provisions of the Bankruptcy Code, subject to applicable law. Any such

      provision shall have no force and effect with respect to the granting of the DIP Liens and

      the Adequate Protection Liens on such leasehold interest or the proceeds of any assignment

      and/or sale thereof by any Debtor in accordance with the terms of the DIP Credit

      Agreement or this Final Order, subject to applicable law.

      19.      Preservation of Rights Granted Under this Final Order.

               (a)    Unless and until all DIP Obligations are indefeasibly paid in full, in cash,

      and all commitments to extend credit under the DIP Facility are terminated, the Prepetition

      Secured Parties shall: (i) have no right to and shall take no action to foreclose upon, or

      recover in connection with, the liens granted thereto pursuant to the Prepetition Credit

      Documents or this Final Order, or otherwise seek to exercise or enforce any rights or




                                                31
20-22393-rdd     Doc 188     Filed 05/05/20 Entered 05/05/20 16:24:43              Main Document
                                         Pg 32 of 47



      remedies against such DIP Collateral; and (ii) not file any further financing statements,

      trademark filings, copyright filings, mortgages, notices of lien or similar instruments, or

      otherwise take any action to perfect their security interests in the DIP Collateral, except as

      set forth in Paragraph 18 herein.

               (b)   Other than as set forth in this Final Order, neither the DIP Liens nor the

      Adequate Protection Liens shall be made subject to or pari passu with any lien or security

      interest granted in any of the Chapter 11 Cases or arising after the Petition Date, and neither

      the DIP Liens nor the Adequate Protection Liens shall be subject or junior to any lien or

      security interest that is avoided and preserved for the benefit of the Debtors’ estates under

      Bankruptcy Code section 551.

               (c)   In the event this Final Order or any provision hereof is vacated, reversed, or

      modified on appeal or otherwise, any liens or claims granted to the DIP Secured Parties or

      the Prepetition Secured Parties hereunder arising prior to the effective date of any such

      vacatur, reversal or modification of this Final Order shall be governed in all respects by the

      original provisions of this Final Order, including entitlement to all rights, remedies,

      privileges, and benefits granted herein, and the DIP Secured Parties and the Prepetition

      Secured Parties shall be entitled to all the rights, remedies, privileges, and benefits afforded

      in Bankruptcy Code section 364(e).

               (d)   Unless and until all DIP Obligations, Prepetition Obligations, and Adequate

      Protection Obligations are indefeasibly paid in full, in cash, and all commitments to extend

      credit under the DIP Facility are terminated, the Debtors irrevocably waive the right to seek

      and shall not seek or consent to, directly or indirectly (i) except as permitted under the DIP

      Facility Documents or, if not provided for therein, with the prior written consent of the DIP




                                                32
20-22393-rdd     Doc 188    Filed 05/05/20 Entered 05/05/20 16:24:43              Main Document
                                        Pg 33 of 47



      Agent, the Required DIP Lenders, and the Prepetition Agent (x) any modification, stay,

      vacatur, or amendment of this Final Order or (y) a priority claim for any administrative

      expense or unsecured claim against any of the Debtors (now existing or hereafter arising

      of any kind or nature whatsoever, including, without limitation, any administrative expense

      of the kind specified in Bankruptcy Code sections 503(b), 507(a) or 507(b)) in any of the

      Chapter 11 Cases, pari passu with or senior to the DIP Superpriority Claims, the Adequate

      Protection Superpriority Claims, or the Prepetition Obligations, or (z) any other order

      allowing use of the DIP Collateral; (ii) except as permitted under the DIP Facility

      Documents, any lien on any of the DIP Collateral or the Prepetition Collateral with priority

      equal or superior to the DIP Liens, the Adequate Protection Liens or the Prepetition Liens,

      as applicable; (iii) the use of Cash Collateral for any purpose other than as permitted in the

      DIP Facility Documents and this Final Order; (iv) except as set forth in the DIP Facility

      Documents, the return of goods pursuant to section 546(h) of the Bankruptcy Code (or

      other return of goods on account of any prepetition indebtedness) to any creditor of any

      Debtor; (v) an order converting or dismissing any of the Chapter 11 Cases; (vi) an order

      appointing a chapter 11 trustee in any of the Chapter 11 Cases; or (vii) an order appointing

      an examiner with enlarged powers in any of the Chapter 11 Cases.

               (e)   Notwithstanding any order dismissing any of the Chapter 11 Cases entered

      at any time, (x) the DIP Liens, the DIP Superpriority Claims, the Adequate Protection

      Liens, the Adequate Protection Superpriority Claims, and the other administrative claims

      granted pursuant to this Final Order, shall continue in full force and effect and shall

      maintain their priorities as provided in this Final Order until all DIP Obligations and

      Adequate Protection Obligations are indefeasibly paid in full, in cash (and such DIP Liens,




                                               33
20-22393-rdd     Doc 188     Filed 05/05/20 Entered 05/05/20 16:24:43            Main Document
                                         Pg 34 of 47



      DIP Superpriority Claims, Adequate Protection Liens, Adequate Protection Superpriority

      Claims, and the other administrative claims granted pursuant to this Final Order, shall,

      notwithstanding such dismissal, remain binding on all parties in interest); and (y) the Court

      shall retain jurisdiction, notwithstanding such dismissal, for the purposes of enforcing the

      claims, liens, and security interests referred to in clause (x) above.

               (f)   Except as expressly provided in this Final Order or in the DIP Facility

      Documents, the DIP Liens, the DIP Superpriority Claims, the Adequate Protection Liens,

      the Adequate Protection Superpriority Claims, and all other rights and remedies of the DIP

      Agent, the DIP Lenders, and the Prepetition Secured Parties granted by the provisions of

      this Final Order and the DIP Facility Documents shall survive, and shall not be modified,

      impaired or discharged by (i) the entry of an order converting any of the Chapter 11 Cases

      to a case under chapter 7, dismissing any of the Chapter 11 Cases, terminating the joint

      administration of these Chapter 11 Cases or by any other act or omission, (ii) the entry of

      an order approving the sale of any Prepetition Collateral or DIP Collateral pursuant to

      Bankruptcy Code section 363(b), or (iii) the entry of an order confirming a chapter 11 plan

      in any of the Chapter 11 Cases and, pursuant to Bankruptcy Code section 1141(d)(4), the

      Debtors have waived any discharge as to any remaining DIP Obligations or Adequate

      Protection Obligations. The terms and provisions of this Final Order and the DIP Facility

      Documents shall continue in these Chapter 11 Cases, in any successor cases if these

      Chapter 11 Cases cease to be jointly administered, or in any superseding chapter 7 cases

      under the Bankruptcy Code. The DIP Liens, the DIP Superpriority Claims, the Adequate

      Protection Liens, the Adequate Protection Superpriority Claims, and all other rights and

      remedies of the DIP Secured Parties and the Prepetition Secured Parties granted by the




                                                34
20-22393-rdd     Doc 188    Filed 05/05/20 Entered 05/05/20 16:24:43              Main Document
                                        Pg 35 of 47



      provisions of this Final Order shall continue in full force and effect until the DIP

      Obligations and the Adequate Protection Obligations are indefeasibly paid in full, in cash

      (or, with respect to the DIP Obligations, otherwise satisfied in a manner agreed to by the

      Required DIP Lenders and the DIP Agent).

   20. Expenses and Indemnification.

               (a)   The Debtors are hereby authorized and directed to pay, in accordance with

      this Final Order, the principal, interest, fees, payments, expenses, and other amounts

      described in the DIP Facility Documents as such amounts become due and without need to

      obtain further Court approval, including, without limitation, backstop, closing,

      arrangement or commitment fees (including all fees and other amounts owed to the DIP

      Lenders), administrative agent’s fees and collateral agent’s fees (including all fees and

      other amounts owed to the DIP Agent), the reasonable fees and disbursements of counsel

      and other professionals to the extent set forth in paragraph 2(d)(iii) and 6(c) of this Final

      Order, whether or not such fees arose before or after the Petition Date, all to the extent

      provided in this Final Order or the DIP Facility Documents.              Notwithstanding the

      foregoing, the Debtors are authorized and directed to pay on the Closing Date (as defined

      in the DIP Facility Documents) all reasonable and documented fees, costs, and expenses,

      including the fees and expenses of counsel to the DIP Lenders, the DIP Agent, and the

      Prepetition Secured Lenders, incurred on or prior to such date without the need for any

      professional engaged by the DIP Lenders, the DIP Agent, or the Prepetition Secured

      Lenders to first deliver a copy of its invoice as provided for herein.

               (b)   The Debtors shall be jointly and severally obligated to pay all fees and

      expenses described above, which obligations shall constitute the DIP Obligations. The




                                               35
20-22393-rdd    Doc 188      Filed 05/05/20 Entered 05/05/20 16:24:43             Main Document
                                         Pg 36 of 47



      Debtors shall pay the professional fees, expenses, and disbursements of professionals to

      the extent provided for in paragraphs 2(d)(iii) and 6(c) of this Final Order (collectively, the

      “Lender Professionals” and each a “Lender Professional”) no later than five (5) business

      days (the “Review Period’) after the receipt by counsel for the Debtors, any Committee, or

      the U.S. Trustee of each of the invoices therefor (the “Invoiced Fees”) and without the

      necessity of filing formal fee applications or complying with the U.S. Trustee Guidelines,

      including such amounts arising before the Petition Date. Invoiced Fees shall be in the form

      of an invoice summary for professional fees and categorized expenses incurred during the

      pendency of the Chapter 11 Cases, and such invoice summary shall not be required to

      contain time entries, but shall include a general, brief description of the nature of the

      matters for which services were performed, and which may be redacted or modified to the

      extent necessary to delete any information subject to the attorney-client privilege, any work

      product doctrine, privilege or protection, common interest doctrine privilege or protection,

      any other evidentiary privilege or protection recognized under applicable law, or any other

      confidential information, and the provision of such invoices shall not constitute any waiver

      of the attorney-client privilege, work product doctrine, privilege or protection, common

      interest doctrine privilege or protection, or any other evidentiary privilege or protection

      recognized under applicable law, provided that, upon the request of the U.S. Trustee prior

      to the expiration of the Review Period, the applicable Lender Professional shall provide

      more detailed support of the Invoiced Fees to the U.S. Trustee on a confidential basis. The

      Debtors, any Committee, or the U.S. Trustees may dispute the payment of any portion of

      the Invoiced Fees (the “Disputed Invoiced Fees”) if, within the Review Period, a Debtor,

      any Committee that may be appointed in these Chapter 11 Cases, or the U.S. Trustee




                                                36
20-22393-rdd     Doc 188     Filed 05/05/20 Entered 05/05/20 16:24:43             Main Document
                                         Pg 37 of 47



      notifies the submitting party in writing setting forth the specific objections to the Disputed

      Invoiced Fees (to be followed by the filing with the Court, if necessary, of a motion or

      other pleading, with at least ten (10) days prior written notice to the submitting party of

      any hearing on such motion or other pleading). For avoidance of doubt, the Debtors shall

      promptly pay in full all Invoiced Fees other than the Disputed Invoiced Fees.

               (c)   In addition, the Debtors will indemnify the DIP Lenders, the DIP Agent,

      and their respective affiliates, successors and assigns and the officers, directors, employees,

      agents, attorneys, advisors, controlling persons, and members of each of the foregoing

      (each an “Indemnified Person”) and hold them harmless from and against all costs,

      expenses (including but not limited to reasonable and documented legal fees and expenses),

      and liabilities arising out of or relating to the transactions contemplated hereby and any

      actual or proposed use of the proceeds of any loans made under the DIP Facility; provided

      that no such person will be indemnified for costs, expenses, or liabilities to the extent

      determined by a final, non-appealable judgment of a court of competent jurisdiction to have

      been incurred solely by reason of the gross negligence, fraud, or willful misconduct of such

      person (or their related persons). No Indemnified Person shall have any liability (whether

      direct or indirect, in contract, tort, or otherwise) to the Debtors or any shareholders or

      creditors of the Debtors for or in connection with the transactions contemplated hereby,

      except to the extent such liability is found in a final non-appealable judgment by a court of

      competent jurisdiction to have resulted solely from such Indemnified Person’s gross

      negligence, fraud, or willful misconduct, and in no event shall any Indemnified Person be

      liable on any theory of liability for any special, indirect, consequential, or punitive

      damages.




                                                37
20-22393-rdd     Doc 188      Filed 05/05/20 Entered 05/05/20 16:24:43             Main Document
                                          Pg 38 of 47



       21.     Limitation on Use of DIP Facility Proceeds, DIP Collateral, and Cash Collateral.

Notwithstanding anything to the contrary set forth in this Final Order, none of the DIP Facility,

the DIP Collateral, the Prepetition Collateral, including Cash Collateral, or the Carve-Out or

proceeds thereof may be used: (a) to investigate (including by way of examinations or discovery

proceedings), initiate, assert, prosecute, join, commence, support, or finance the initiation or

prosecution of any claim, counterclaim, action, suit, arbitration, proceeding, application, motion,

objection, defense, adversary proceeding or other litigation of any type (i) against any of the DIP

Secured Parties or the Prepetition Secured Parties (each in their capacities as such), and each of

their respective affiliates, officers, directors, employees, agents, representatives, attorneys,

consultants, financial advisors, affiliates, assigns, or successors, with respect to any transaction,

occurrence, omission, action, or other matter (including formal discovery proceedings in

anticipation thereof), including, without limitation, any so-called “lender liability” claims and

causes of action, or seeking relief that would impair the rights and remedies of the DIP Secured

Parties or the Prepetition Secured Parties (each in their capacities as such) under the DIP Facility

Documents, the Prepetition Loan Documents, or this Final Order, including, without limitation,

for the payment of any services rendered by the professionals retained by the Debtors or any

Committee appointed in these Chapter 11 Cases in connection with the assertion of or joinder in

any claim, counterclaim, action, suit, arbitration, proceeding, application, motion, objection,

defense, adversary proceeding, or other contested matter, the purpose of which is to seek, or the

result of which would be to obtain, any order, judgment, determination, declaration, or similar

relief that would impair the ability of any of the DIP Secured Parties or the Prepetition Secured

Parties to recover on the DIP Collateral or the Prepetition Collateral or seeking affirmative relief

against any of the DIP Secured Parties or the Prepetition Parties related to the DIP Obligations or




                                                 38
20-22393-rdd      Doc 188       Filed 05/05/20 Entered 05/05/20 16:24:43               Main Document
                                            Pg 39 of 47



the Prepetition Obligations; (ii) invalidating, setting aside, avoiding, or subordinating, in whole or

in part, the DIP Obligations or the Prepetition Obligations, or the DIP Agent’s, the DIP Lenders’,

and the Prepetition Secured Parties’ liens or security interests in the DIP Collateral or Prepetition

Collateral, as applicable; or (iii) for monetary, injunctive, or other affirmative relief against the

DIP Secured Parties or the Prepetition Secured Parties, or the DIP Agent’s, the DIP Lenders’, the

Prepetition Lien Parties’ respective liens on or security interests in the DIP Collateral or the

Prepetition Collateral that would impair the ability of any of the DIP Secured Parties or the

Prepetition Lien Parties, as applicable, to assert or enforce any lien, claim, right, or security interest

or to realize or recover on the DIP Obligations or the Prepetition Obligations, to the extent

applicable; (b) for objecting to or challenging in any way the legality, validity, priority, perfection,

or enforceability of the claims, liens, or interests (including the Prepetition Liens) held by or on

behalf of each of the Prepetition Secured Parties related to the Prepetition Obligations, or by or on

behalf of the DIP Agent and the DIP Lenders related to the DIP Obligations; (c) for asserting,

commencing, or prosecuting any claims or causes of action whatsoever, including, without

limitation, any Avoidance Actions (as defined herein) related to the DIP Obligations, the DIP

Liens, the Prepetition Obligations, or the Prepetition Liens; or (d) for prosecuting an objection to,

contesting in any manner, or raising any defenses to, the validity, extent, amount, perfection,

priority, or enforceability of: (x) any of the DIP Liens or any other rights or interests of the DIP

Agent or the DIP Lenders related to the DIP Obligations or the DIP Liens, or (y) any of the

Prepetition Liens or any other rights or interests of any of the Prepetition Secured Parties related

to the Prepetition Obligations or the Prepetition Liens, provided that no more than $50,000 of the

proceeds of the DIP Facility, the DIP Collateral or the Prepetition Collateral, including the Cash

Collateral, in the aggregate, may be used by any Committee appointed in these Chapter 11 Cases,




                                                   39
20-22393-rdd      Doc 188      Filed 05/05/20 Entered 05/05/20 16:24:43             Main Document
                                           Pg 40 of 47



if appointed, solely to investigate, within the Challenge Period (as defined below), the claims,

causes of action, adversary proceedings, or other litigation against the Prepetition Secured Parties

solely concerning the legality, validity, priority, perfection, enforceability or extent of the claims,

liens, or interests (including the Prepetition Liens) held by or on behalf of each of the Prepetition

Secured Parties related to the Prepetition Obligations.

       22.     Effect of Stipulations on Third Parties.

               (a)     The Debtors’ acknowledgments, stipulations, admissions, waivers, and

       releases set forth in this Final Order shall be binding on the Debtors, their estates, and their

       respective representatives, successors and assigns, and all parties in interest in these

       Chapter 11 Cases, including, without limitation, any Committee appointed in these Chapter

       11 Cases, or any chapter 7 or chapter 11 trustee appointed or elected for any of the Debtors

       (a “Trustee”), unless (a) such party, in each case, obtains requisite standing, and has duly

       filed an adversary proceeding or contested matter, as applicable (each, a “Challenge”),

       challenging the validity, perfection, priority, extent, or enforceability of the Prepetition

       Liens, the Prepetition Obligations, or otherwise asserting or prosecuting any Avoidance

       Actions or any other claims, counterclaims, or causes of action, objections, contests, or

       defenses (collectively, the “Claims and Defenses”) against the Prepetition Agent or the

       other Prepetition Secured Parties in connection with any matter related to the Prepetition

       Collateral, the Prepetition Liens, or the Prepetition Obligations by no later than the earlier

       of (i) the date that is two (2) business days before the date of the hearing scheduled to

       consider confirmation of any chapter 11 plan of reorganization for the Debtors or (ii) (x)

       with respect to any Committee, the date that is sixty (60) days after appointment of such

       Committee or (y) with respect to other parties in interest, the date that is seventy-five (75)




                                                  40
20-22393-rdd    Doc 188      Filed 05/05/20 Entered 05/05/20 16:24:43              Main Document
                                         Pg 41 of 47



      days after the entry of the Final Order (the time period established by the earlier of the

      foregoing clauses (i) and (ii), the “Challenge Period”); provided that, in the event that, prior

      to the expiration of the Challenge Period, (x) these Chapter 11 Cases are converted to

      chapter 7 or (y) a chapter 11 trustee is appointed in these Chapter 11 Cases, then, in each

      such case, the Challenge Period shall be extended for a period of 60 days solely with respect

      to any such trustee, commencing on the occurrence of either of the events described in the

      foregoing clauses (x) and (y); and (b) an order is entered by a court of competent

      jurisdiction and becomes final and non-appealable in favor of the plaintiff sustaining any

      Challenge. If no such Challenge is timely filed prior to the expiration of the Challenge

      Period, without further order of this Court (x) the Prepetition Obligations shall constitute

      allowed secured claims (subject to section 506(a)(1) of the Bankruptcy Code as to the value

      of the Collateral), not subject to any Claims and Defenses (whether characterized as a

      counterclaim, setoff, subordination, recharacterization, defense, avoidance, contest, attack,

      objection, recoupment, reclassification, reduction, disallowance, recovery, disgorgement,

      attachment, “claim” (as defined by Bankruptcy Code section 101(5)), impairment,

      subordination (whether equitable, contractual or otherwise), or other challenge of any kind

      pursuant to the Bankruptcy Code or applicable non-bankruptcy law), for all purposes in

      these Chapter 11 Cases and any subsequent chapter 7 cases, if any; (y) the Prepetition Liens

      shall be deemed to have been, as of the Petition Date, legal, valid, binding, perfected, and

      of the priority specified in Paragraph E(b), not subject to setoff, subordination, defense,

      avoidance, impairment, disallowance, recharacterization, reduction, recoupment, or

      recovery; and (z) the Prepetition Obligations, the Prepetition Liens on the Prepetition

      Collateral, and the Prepetition Secured Parties shall not be subject to any other or further




                                                41
20-22393-rdd     Doc 188       Filed 05/05/20 Entered 05/05/20 16:24:43            Main Document
                                           Pg 42 of 47



       challenge, and any party in interest shall be forever enjoined and barred from seeking to

       exercise the rights of the Debtors’ estates or taking any such action, including any successor

       thereto (including any estate representative or a Trustee, regardless of whether such Trustee

       is appointed or elected prior to or following the expiration of the Challenge Period). If any

       such Challenge is timely filed prior to the expiration of the Challenge Period, (a) the

       stipulations and admissions contained in this Final Order shall nonetheless remain binding

       and preclusive on the Committee (if any) and any other party in these cases, including any

       Trustee, except as to any stipulations or admissions that are (1) specifically and expressly

       challenged in such Challenge and (2) invalidated or modified as set forth in a final, non-

       appealable order of a court of competent jurisdiction and (b) any Claims and Defenses not

       brought in such Challenge shall be forever barred; provided that if and to the extent any

       Challenges to a particular stipulation or admission are withdrawn, denied or overruled by

       a final non-appealable order, such stipulation also shall be binding on the Debtors’ estates

       and all parties in interest.

               (b)     Nothing in this Final Order vests or confers on any person (as defined in the

       Bankruptcy Code), including, without limitation, any Committee appointed in the Chapter

       11 Cases, standing or authority to pursue any cause of action belonging to the Debtors or

       their estates, including, without limitation, any challenge (including a Challenge) with

       respect to the Prepetition Credit Documents, the Prepetition Liens or the Prepetition

       Obligations.

       23.     Release. Subject to the rights and limitations set forth in Paragraph 22 of this Final

Order, and effective upon entry of this Final Order, each of the Debtors and the Debtors’ estates,

on its own behalf and on behalf of each of their predecessors, their successors, and assigns, shall




                                                42
20-22393-rdd      Doc 188      Filed 05/05/20 Entered 05/05/20 16:24:43             Main Document
                                           Pg 43 of 47



to the maximum extent permitted by applicable law, unconditionally, irrevocably and fully forever

release, remise, acquit, relinquish, irrevocably waive and discharge each of the DIP Secured

Parties, the Prepetition Agent, the Prepetition Secured Parties, and each of their respective

affiliates, former, current, or future officers, employees, directors, agents, representatives, owners,

members, partners, financial advisors, legal advisors, shareholders, managers, consultants,

accountants, attorneys, affiliates, assigns, and predecessors in interest, each in their capacity as

such, of and from any and all claims, demands, liabilities, responsibilities, disputes, remedies,

causes of action, indebtedness and obligations, rights, assertions, allegations, actions, suits,

controversies, proceedings, losses, damages, injuries, attorneys’ fees, costs, expenses, or

judgments of every type, whether known, unknown, asserted, unasserted, suspected, unsuspected,

accrued, unaccrued, fixed, contingent, pending, or threatened including, without limitation, all

legal and equitable theories of recovery, arising under common law, statute, or regulation or by

contract, of every nature and description that exist on the date hereof with respect to or relating to

the DIP Obligations, the DIP Liens, the DIP Facility Documents, the Prepetition Obligations, the

Prepetition Liens or the Prepetition Credit Documents, as applicable, including, without limitation,

(i) any so-called “lender liability” or equitable subordination claims or defenses, (ii) any and all

claims and causes of action arising under the Bankruptcy Code, and (iii) any and all claims and

causes of action regarding the validity, priority, extent, enforceability, perfection, or avoidability

of the liens or claims of the DIP Secured Parties, the Prepetition Agent, and the Prepetition Secured

Parties; provided that nothing in this paragraph shall in any way limit or release the obligations of

any DIP Secured Party under the DIP Facility Documents.

       24.     Credit Bidding. The DIP Agent (at the direction of the Required DIP Lenders), and

the Prepetition Agent (at the direction of the required lenders as set forth in the Prepetition Credit




                                                  43
20-22393-rdd      Doc 188      Filed 05/05/20 Entered 05/05/20 16:24:43             Main Document
                                           Pg 44 of 47



Agreement), shall have the right to credit bid (either directly or through one or more acquisition

vehicles), up to the full amount of the underlying lenders’ respective claims, including, for the

avoidance of doubt, Adequate Protection Superpriority Claims, if any, in any sale of all or any

portion of the Prepetition Collateral or the DIP Collateral, including, without limitation, sales

occurring pursuant to Bankruptcy Code section 363 or included as part of any chapter 11 plan

subject to confirmation under Bankruptcy Code section 1129(b)(2)(A)(ii)-(iii); provided that, prior

to the expiration of the Challenge Period and the determination or other final resolution of any

properly instituted Challenge, the right to object to any credit bid put forth by the Prepetition

Secured Lenders is hereby preserved.

       25.     Conditions Precedent. No DIP Lender shall have any obligation to make any DIP

Loan under the respective DIP Facility Documents unless all of the conditions precedent to the

making of such extensions of credit under the applicable DIP Facility Documents have been

satisfied in full or waived in accordance with such DIP Facility Documents.

       26.     Binding Effect; Successors and Assigns. The DIP Facility Documents and the

provisions of this Final Order, including all findings herein, shall be binding upon all parties in

interest in these Chapter 11 Cases, including without limitation, the DIP Secured Parties, the

Prepetition Secured Parties, any Committee appointed in these Chapter 11 Cases, and the Debtors

and their respective successors and assigns (including any chapter 7 or chapter 11 trustee

hereinafter appointed or elected for the estate of any of the Debtors, an examiner appointed

pursuant to Bankruptcy Code section 1104, or any other fiduciary appointed as a legal

representative of any of the Debtors or with respect to the property of the estate of any of the

Debtors) and shall inure to the benefit of the DIP Secured Parties, and the applicable Prepetition

Secured Parties, provided that, except to the extent expressly set forth in this Final Order (including




                                                  44
20-22393-rdd      Doc 188      Filed 05/05/20 Entered 05/05/20 16:24:43            Main Document
                                           Pg 45 of 47



with respect to the Carve-Out), the Prepetition Secured Parties shall have no obligation to permit

the use of Cash Collateral or to extend any financing to any chapter 7 trustee or similar responsible

person appointed for the estates of the Debtors. In determining to make any loan (whether under

the DIP Credit Agreement, a promissory note or otherwise) to permit the use of Cash Collateral or

in exercising any rights or remedies as and when permitted pursuant to this Final Order or the DIP

Facility Documents, the DIP Secured Parties, and the Prepetition Secured Parties shall not (i) be

deemed to be in control of the operations of the Debtors, or (ii) owe any fiduciary duty to the

Debtors, their respective creditors, shareholders, or estates.

        27.     Limitation of Liability. In determining to make any loan under the DIP Facility

Documents, permitting the use of Cash Collateral or in exercising any rights or remedies as and

when permitted pursuant to this Final Order or the DIP Facility Documents, the DIP Secured

Parties, and the Prepetition Secured Parties shall not solely by reason thereof be deemed in control

of the operations of the Debtors or to be acting as a “responsible person” or “owner or operator”

with respect to the operation or management of the Debtors (as such terms, or any similar terms,

are used in the United States Comprehensive Environmental Response, Compensation and

Liability Act, 29 U.S.C. §§ 9601 et seq. as amended, or any similar federal or state statute).

Furthermore, nothing in this Final Order or in the DIP Facility Documents shall in any way be

construed or interpreted to impose or allow the imposition upon the DIP Agent, the DIP Lenders,

or any Prepetition Secured Parties of any liability for any claims arising from the prepetition or

post-petition activities of any of the Debtors.

        28.     No Third Party Rights. Except as explicitly provided for herein, this Final Order

does not create any rights for the benefit of any third party, creditor, equity holder, or any direct

or indirect, third party, or incidental beneficiary.




                                                   45
20-22393-rdd     Doc 188      Filed 05/05/20 Entered 05/05/20 16:24:43            Main Document
                                          Pg 46 of 47



       29.     Retention of Jurisdiction. The Court shall have and retain exclusive jurisdiction to

enforce the terms of this Final Order and to adjudicate any and all matters arising from or related

to the interpretation or implementation of this Final Order, including with respect to any and all

disputes or matters under, arising out of, or in connection with either the DIP Loans or the DIP

Facility Documents.

       30.     No Requirement to File Claim for DIP Obligations. Notwithstanding anything to

the contrary contained in any prior or subsequent order of the Court, including, without limitation,

any order establishing a deadline for the filing of proofs of claim or requests for payment of

administrative expenses under section 503(b) of the Bankruptcy Code, neither the DIP Agent nor

any DIP Lender shall be required to file any proof of claim or request for payment of administrative

expenses with respect to any of the DIP Obligations, all of which shall be due and payable in

accordance with the DIP Facility Documents without the necessity of filing any such proof of

claim or request for payment of administrative expenses; and the failure to file any such proof of

claim or request for payment of administrative expenses shall not affect the validity, priority, or

enforceability of any of the DIP Facility Documents or of any indebtedness, liabilities, or

obligations arising at any time thereunder or prejudice or otherwise adversely affect the DIP

Agent’s or any DIP Lender’s rights, remedies, powers, or privileges under any of the DIP Facility

Documents, this Final Order, or applicable law.

       31.     No Requirement to File Claim for Prepetition Obligations. Provided that the Plan

of Reorganization is confirmed and is consummated, then notwithstanding anything to the contrary

contained in any prior or subsequent order of the Court, including, without limitation, any order

establishing a deadline for the filing of proofs of claim or requests for payment of administrative

expenses under section 503(b) of the Bankruptcy Code, neither the Prepetition Agent nor any




                                                46
20-22393-rdd     Doc 188     Filed 05/05/20 Entered 05/05/20 16:24:43            Main Document
                                         Pg 47 of 47



Prepetition Secured Lender shall be required to file any proof of claim or request for payment of

administrative expenses with respect to any of the Prepetition Obligations; and the failure to file

any such proof of claim or request for payment of administrative expenses shall not affect the

validity, priority, or enforceability of any of the Prepetition Credit Documents or of any

indebtedness, liabilities, or obligations arising at any time thereunder or prejudice or otherwise

adversely affect the Prepetition Agent’s or any Prepetition Secured Lender’s rights, remedies,

powers, or privileges under any of the Prepetition Credit Documents, this Final Order, or

applicable law. Notwithstanding anything to the contrary contained in this Paragraph 31, if the

Plan of Reorganization is not confirmed or does not go effective, then this Paragraph 31 shall not

relieve the Prepetition Agent or any Prepetition Secured Lender from filing a proof of claim;

provided that nothing herein shall prevent the Prepetition Agent or any Prepetition Secured Lender

from entering into a stipulation approved by the Court that would relieve the Prepetition Agent or

any Prepetition Secured Lender from any obligation to file any proof of claim described in this

Paragraph 31.

        32.    Effectiveness. This Final Order shall constitute findings of fact and conclusions of
law and shall take effect and be fully enforceable nunc pro tunc to the Petition Date immediately
upon entry hereof. Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h), 6006(d), 7062, or
9024 or any other Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this
Final Order shall be immediately effective and enforceable upon its entry and there shall be no
stay of execution or effectiveness of this Final Order.


Dated: May 5, 2020
       White Plains, New York
                                             /s/Robert D. Drain
                                             THE HONORABLE ROBERT D. DRAIN
                                             UNITED STATES BANKRUPTCY JUDGE




                                                47
